 
CONSULTING AGREEMENT
 
CONSULTING AGREEMENT dated as of April 6, 2012 (the “Agreement”) by and between
Barry Honig (the “Consultant”) and Pershing Gold Corporation, a Nevada
corporation (the “Company”).
 
WHEREAS, the Company desires to engage Consultant as a consultant and in
connection therewith to provide certain consulting services related to the
Company’s business and Consultant is willing to be engaged by the Company as a
consultant and to provide such services, on the terms and conditions set forth
below;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:
 
1.           Consulting.  The Company hereby retains Consultant, and Consultant
hereby agrees to make himself available as a consultant to the Company, upon the
terms and subject to the conditions contained herein.
 
2.           Duties of Consultant.
 
(a)           The Company hereby engages Consultant to perform the services
listed on the attached Exhibit A (the "Services") during the Term (as defined
below). Notwithstanding the foregoing, the Services shall not (unless the
Consultant is appropriately licensed, registered or  there is an exemption
available from such licensing or registration) include, directly or indirectly
any activities which require the Consultant to register as a broker-dealer under
the Securities Exchange Act of 1934
 
(b)           The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall have
no responsibility or obligation for execution of the Company’s business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect.  Consultant shall have control over the time, method and
manner of performing the Services.
 
3.           Term.  Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall commence on the date hereof (the
“Effective Date”) and shall continue through April 6, 2015 (the “Term”) and
shall be automatically renewed for successive one (1) year periods thereafter
unless either party provides the other party with written notice of his or its
intention not to renew this Agreement at least 30 days prior to the expiration
of the initial term or any renewal term of this Agreement.
 
4.           Compensation. In consideration of the Services to be rendered by
Consultant hereunder, during the Consultant Term the Company agrees to pay the
Consultant as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
(a) One Time Payment:  On such date that the Company receives minimum gross
proceeds of at least $5,000,000 due to the occurrence of a Triggering Event or
the combination of multiple Triggering Events, Consultant shall receive a one
-time payment of $200,000.  A Triggering Event shall be defined as: (i) a
private placement of the Company’s securities; (ii) the conversion of
outstanding debt of the Company into shares of the Company’s common stock (in
which case, the gross proceeds received by the Company shall be valued as the
dollar amount of the outstanding debt so converted); (iii) the private sale of
shares of American Strategic Minerals Corporation’s common stock owned by the
Company to one or more thirty party purchasers or (iv) the sale of all of the
outstanding equity interests of Arrtor Gold LLC held by the Company or the sale
of all or substantially all of the assets of Arrtor Gold LLC to a third party
purchaser;
 
(b)  Option Grant- Consultant shall be awarded, on the date hereof, a ten-year
option (the “Options”) to purchase 12,000,000 shares of the Company’s common
stock, exercisable at $0.35 per share price. The Options shall be vested in full
on the date of issuance; and
 
(c)  Secondary Payment.  Upon a Change in Control of the Company, Consultant
shall receive a one-time payment of $500,000.  For purposes of this Section
4(c), “Change in Control” shall mean the occurrence of any one or more of the
following: (i) the accumulation (if over time, in any consecutive twelve (12)
month period), whether directly, indirectly, beneficially or of record, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) of 50.1% or more of the
shares of the outstanding Common Stock of the Company, whether by merger,
consolidation, sale or other transfer of shares of Common Stock (other than a
merger or consolidation where the stockholders of the Company prior to the
merger or consolidation are the holders of a majority of the voting securities
of the entity that survives such merger or consolidation), (ii) a sale of all or
substantially all of the assets of the Company or (iii) during any period of
twelve (12) consecutive months, the individuals who, at the beginning of such
period, constitute the Board, and any new director whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the 12-month period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board; provided, however, that the
following acquisitions shall not constitute a Change of Control for the purposes
of this Agreement: (A) any acquisitions of Common Stock or securities
convertible, exercisable or exchangeable into Common Stock directly from the
Company or from any affiliate of the Company, or (B) any acquisition of Common
Stock or securities convertible, exercisable or exchangeable into Common Stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company
 
5.           Representations and Warranties of the Consultant.  This Agreement
and the issuance and grant of the Options hereunder is made by the Company in
reliance upon the express representations and warranties of the Consultant,
which by acceptance hereof the Consultant confirms that:
 
(a)         The Options and the shares issuable upon exercise of the Options
(collectively, the “Securities”) granted to the Consultant pursuant to this
Agreement are being acquired by the Consultant for his own account, for
investment purposes, and not with a view to, or for sale in connection with, any
distribution of the Securities. It is understood that the Securities have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of exemption from the registration provisions of the Securities
Act which depends, among other things, upon the bona fide nature of his
representations as expressed herein;
 
 
2

--------------------------------------------------------------------------------

 
 
(b)         The Securities must be held by the Consultant indefinitely unless
they are subsequently registered under the Securities Act and any applicable
state securities laws, or an exemption from such registration is available. The
Company is under no obligation to register the Securities or to make available
any such exemption;
 
(c)         Consultant further represents that Consultant has had access to the
financial statements or books and records of the Company, has had the
opportunity to ask questions of the Company concerning its business, operations
and financial condition and to obtain additional information reasonably
necessary to verify the accuracy of such information;
 
(d)         Unless and until the Securities are registered under the Securities
Act, all certificates representing the Securities and any certificates
subsequently issued in substitution therefore and any certificate for any
securities issued pursuant to any stock split, share reclassification, stock
dividend or other similar capital event shall bear legends in substantially the
following form:
 

 
 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.

 
(e)         The Consultant is an “accredited investor” as such term is defined
in Rule 501 of Regulation D promulgated under the Securities Act.
 
5.           Expenses.  Consultant shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Consultant during the term of this Agreement,
including any renewal or extension terms (in accordance with the policies and
procedures established by the Company) in the performance of his duties and
responsibilities under this Agreement; provided, that Consultant shall properly
account for such expenses in accordance with Company policies and
procedures.  In addition, Consultant shall be entitled to reimbursement of legal
fees incurred by Employee in connection with negotiation of this Agreement.
 
6.           Termination.   Either party may, in its discretion and at its
option terminate this Agreement at any time upon thirty (30) days’ written
notice to the other party.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Confidential Information.   Consultant recognizes and acknowledges
that by reason of Consultant’s retention by and service to the Company before,
during and, if applicable, after the Term, Consultant will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the Term (or any renewal Term) use any Confidential
Information or divulge or disclose any Confidential Information to any person or
entity except in connection with the performance of Consultant’s duties for the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Consultant also covenants that at any time after the
termination of this Agreement, directly or indirectly, he will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person or entity, unless such information is in the public domain through no
fault of Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order Consultant to divulge, disclose or make
accessible such information.  All written Confidential Information (including,
without limitation, in any computer or other electronic format) which comes into
Consultant’s possession during the Term (or any renewal Term) shall remain the
property of the Company.  Except as required in the performance of Consultant’s
duties for the Company, or unless expressly authorized in writing by the
Company, Consultant shall not remove any Confidential Information from the
Company’s premises, except in connection with the performance of Consultant’s
duties for the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  Upon termination of this Agreement, the
Consultant agrees to return immediately to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in Consultant’s possession.
 
8.           Independent Contractor.  It is understood and agreed that this
Agreement does not create any relationship of association, partnership or joint
venture between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor.  Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever.
 
9.           Conflict of Interest.  The Consultant covenants to the Company that
there is no conflict of interest in connection with the retention by the Company
of the Consultant pursuant to this Agreement.
 
10.         Waiver of Breach.  The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach.
 
11.         Binding Effect; Benefits.  The Consultant may not assign his rights
hereunder without the prior written consent of the Company, and any such
attempted assignment without such consent shall be null and void and without
effect.  This Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, permitted assigns,
heirs and legal representatives.
 
 
4

--------------------------------------------------------------------------------

 
 
13.         Notices.  All notices and other communications which are required or
may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:
 

 
If to the Company, to: 
1658 Cole Boulevard

Building 6, Suite 210
Lakewood, CO 80401
 

 
If to the Consultant, to: 
4400 Biscayne Boulevard

Miami, FL 33137
 
12.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.
 
13.           Severability.  The invalidity of all or any part of any provision
of this Agreement shall not render invalid the remainder of this Agreement or
the remainder of such provision.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only so broad
as is enforceable.
 
14.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflicts of law thereof.  The
parties hereto each hereby submits himself or itself for the sole purpose of
this Agreement and any controversy arising hereunder to the exclusive
jurisdiction of the state courts in the State of New York.
 
15.           Headings.  The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.
 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 


[SIGNATURE PAGE FOLLOWS]
 
 
 
5

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 


PERSHING GOLD CORPORATION
 


By: ______________________________
       Stephen Alfers
       President and Chief Executive Officer
 
 
BARRY HONIG
 
 
_________________________________

 
6

--------------------------------------------------------------------------------

 
 
Exhibit A
 


Services
 
Provide advice and support for the Company, including but not limited to,
business development, corporate structure, strategic and business planning,
selecting management and other functions reasonably necessary for advancing the
business of the Company.
 


 
 